NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                   Argued July 6, 2018 
                                 Decided August 9, 2018 
                                              
                                          Before 
 
                         DIANE S. SYKES, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
                          
                         MICHAEL B. BRENNAN, Circuit Judge 
 
No. 17‐3189 
 
BRYAN D. COLLINS,                         Appeal from the United States District 
      Plaintiff‐Appellant,                Court for the Eastern District of Wisconsin. 
                                           
      v.                                  No. 16‐CV‐1044 
                                           
NANCY A. BERRYHILL,                       David E. Jones, 
Acting Commissioner of Social Security,   Magistrate Judge. 
      Defendant‐Appellee. 
 
                                     O R D E R 

       Bryan Collins applied for supplemental security income from the Social Security 
Administration based on back pain, deep vein thrombosis, depression, and anxiety. An 
administrative law judge (“ALJ”) found that Collins was exaggerating his symptoms, 
that the medical evidence did not support his claim, and that he could perform 
sedentary work with some restrictions. Because substantial evidence supports the ALJ’s 
decision, we affirm the judgment.   
        
       Collins applied for benefits at age 42, alleging an onset date in April 2012. He had 
completed one year of college, and his only full‐time employment was a year spent as 
an iron metalworker from 2006 to 2007. He identified several impairments that 
No. 17‐3189                                                                             Page 2 
 
prevented him from working: back pain resulting from an old gunshot wound; pain in 
his feet, left leg, and right hip, all of which he associated with a history of blood clots; 
depression; and anxiety. (Because Collins does not dispute the ALJ’s conclusions 
regarding his psychological conditions, we recount only the medical evidence relating 
to his physical conditions.)   
          
         In July 2012, Dr. Mohammad Fareed performed a consultative exam at the 
request of the state agency and found few limitations. Collins reported severe back pain   
stemming from being assaulted and shot sometime in the early 1990s. Dr. Fareed found 
tenderness in Collins’s spine and limited range of motion, though he wrote that Collins 
appeared “comfortable without any acute distress.” X‐rays showed degenerative disc 
disease in Collins’s spine.   
          
         A year later Collins was seen by an internist, Dr. Christopher Weber who, after 
one examination, opined that Collins had extreme functional limitations. Dr. Weber 
diagnosed depression, chronic pain, “AC separation” (Collins’s shoulder dislocation 
following a car accident), and sciatica. He concluded that Collins could walk less than a 
block, sit for only 20 minutes, stand for only 45 minutes, would need “constant” 
unscheduled breaks during a workday, and could never lift even 10 pounds. Dr. Weber 
did not support his opinion with any explanation, test results, or treatment notes.   
          
         In March 2014, Collins sought treatment for leg pain from another internist, 
Michael Weinstein who diagnosed a clot and prescribed a blood thinner. X‐rays of 
Collins’s spine and hip taken two months later showed degenerative disc disease and 
mild loss of disc space in Collins’s spine.   
          
         Several months later Collins sought treatment from family‐medicine practitioner 
Umar Shad for his leg and back pain. Dr. Shad advised Collins to continue taking blood 
thinners, and to rest and apply ice and heat to his back. Dr. Shad also referred Collins to 
orthopedic and pain‐management specialists.   
          
         In 2013 and 2014, Collins frequently visited emergency rooms, his primary 
method of treatment and his source for painkiller and blood‐thinner prescriptions. 
None of the medical examiners ever found that he had severe mobility issues, though 
he occasionally had swelling and pitting (indentation caused by fluid buildup) in his 
legs.   
          
No. 17‐3189                                                                            Page 3 
 
        At a hearing before an ALJ in early 2015, Collins, represented by counsel, 
testified to extreme functional limitations. He said his back pain was constant and his 
leg hurt when he walked. Collins twice tried to work but was unable to do so because of 
his back pain. He explained that he could walk only three or four blocks, sit and stand 
only five to ten minutes each, and lift about eight pounds. He lived with his mother but 
was unable to help much around the house. When asked to identify his primary‐care 
physician, Collins said he saw Dr. Weber every two weeks.   
         
        A vocational expert (“VE”) testified that Collins could find work in the national 
economy despite having some limitations. When asked if there were jobs for someone 
who could perform only sedentary work and who needed to change from sitting to 
standing at will, the VE replied such a person could work as a food preparer, lobby 
attendant, assembly worker, or office helper. The VE clarified that lobby attendant is 
considered light work but could be done either sitting or standing and with no lifting. 
The ALJ asked the VE whether her opinion was otherwise consistent with the 
Dictionary of Occupational Titles (“DOT”), and the VE said that it was, except that the 
DOT did not cover a worker’s need to change between sitting and standing. The VE 
based her testimony that a lobby attendant could change positions on published 
research and 30 years’ experience placing people with disabilities in jobs.   
         
        The ALJ applied the familiar five‐step analysis, see 20 C.F.R. § 416.920(a), and 
concluded that Collins was not disabled. Collins does not dispute the results of the first 
three steps. He takes issue with the ALJ’s conclusion at step four that he could perform 
unskilled, sedentary work with some further restrictions, including the need to change 
from sitting to standing at will. The ALJ gave little weight to Dr. Weber’s opinion that 
Collins had extreme functional limitations. The ALJ found the opinion conclusory, that 
Dr. Weber wrote it after only his first visit with Collins, and that it was inconsistent 
with the mild abnormalities revealed by objective imaging and other physical exams 
performed by the consultative examiner, the hospital physicians, and Drs. Shad and 
Weinstein. The ALJ also found that Collins’s testimony regarding the extent of his pain 
was inconsistent with the conservative course of treatment he received, as well as the 
findings by objective medical tests and physical examiners. Nonetheless, because of 
Collins’ pain and reduced range of motion, the ALJ restricted him to sedentary work.   
         
        At step five, the ALJ determined that a significant number of jobs existed that 
Collins could perform; the ALJ relied on the VE’s testimony that Collins could find 
sedentary work as a food preparer, lobby attendant, assembler, or office helper. The ALJ 
noted that the DOT does not match the VE’s testimony that “lobby attendant” is 
No. 17‐3189                                                                            Page 4 
 
sedentary work and that all four jobs allow for change between sitting and standing 
positions at will. But the ALJ credited the VE’s conclusions based on her stated reliance 
on published research and her 30 years’ experience.   
         
        The Appeals Council denied review, and so the ALJ’s decision stands as the final 
decision of the agency. Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014). 
         
        Collins, represented by different counsel, appealed to the district court and 
submitted new medical evidence, arguing that the ALJ had failed to develop the record 
by not ordering further medical records from Dr. Weber’s practice. To show prejudice, 
Collins submitted records from Dr. Weber’s practice covering four visits that he had 
with three providers between May and December 2013. Without these records, Collins 
maintained, the ALJ could not have properly considered the factors established by 
20 C.F.R. § 416.927(c) for evaluating a treating physician’s opinion.*  The magistrate 
judge, presiding with the parties’ consent, rejected Collins’s argument, concluding that 
no evidentiary gap needed to be filled and the missing records did not demonstrate 
symptoms or findings more severe than those found by the ALJ.   
         
        On appeal, Collins maintains that the ALJ failed in his duty to develop the record 
because he did not collect other medical records from Dr. Weber’s office. He cites Nelms 
v. Astrue, 553 F.3d 1093, 1098–99 (7th Cir. 2009), in which this court concluded that an 
ALJ’s failure to fairly and fully develop the record is error, as long as the applicant can 
show prejudice. Collins argues he was prejudiced by the ALJ’s failure to collect these 
other medical records because they were necessary to properly evaluate the opinion of 
his treating physician, Dr. Weber, in accordance with the factors listed by 20 C.F.R. 
§ 416.927(c), including the length of the treatment relationship and frequency of 
examination. Collins contends the ALJ should have known this evidence existed 
because he listed Dr. Weber and another provider from Dr. Weber’s practice on a form 
statement of recent medical treatments and testified at his hearing that he saw 
Dr. Weber, his primary care physician, every two weeks.   
         
        An ALJ has an independent duty to develop the record fully and fairly. 
See 20 C.F.R. § 416.912(b); Thomas v. Colvin, 745 F.3d 802, 807 (7th Cir. 2014). This duty is 
not eliminated when a claimant has counsel, as the Commissioner concedes. See Smith 


                                                 
*  Collins also included medical records from other providers, some of which are already 
in the record and some of which postdate the ALJ’s decision. 
No. 17‐3189                                                                            Page 5 
 
v. Apfel, 231 F.3d 433, 437 (7th Cir. 2000). But see Nelms, 553 F.3d at 1098 (“This duty is 
enhanced when a claimant appears without counsel….”). 
           
          Even if we assume that the ALJ breached this duty, we agree with the 
Commissioner that the failure to collect the supplemental records from Dr. Weber’s 
practice did not prejudice Collins. In weighing a treating physician’s opinion, an ALJ 
must consider the factors found in 20 C.F.R. § 416.927(c), but need only “minimally 
articulate” his reasoning; the ALJ need not explicitly discuss and weigh each factor. 
Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008). The ALJ satisfied this standard in this 
case by considering the length of the treatment relationship and frequency of 
examination; the supportability of Dr. Weber’s opinion; and the consistency of the 
opinion with other medical evidence in the record. See 20 C.F.R. § 416.927(c)(2)(i), 
(3)–(4), (d). Nothing in the supplemental records undercuts the ALJ’s consideration of 
those factors. Dr. Weber acknowledged in his opinion that he had examined Collins 
only one time. That he later saw Collins once more, or that Collins occasionally saw 
other physicians in the practice, does not affect the weight that the ALJ should have 
given an opinion based on only one examination. Moreover, the findings in the 
supplemental records are all consistent with the other medical evidence in the record: 
subjective reports of pain, and only insignificant objective findings. The ALJ reviewed 
other medical records—including ones that predated and postdated Dr. Weber’s 
opinion—and these contained remarkably similar findings. For these reasons, these 
supplemental records simply do not constitute a significant omission.   
           
          Collins next argues that the ALJ did not properly resolve the “apparent” conflicts 
between the VE’s testimony and the DOT as required by SSR 00–4p, 2000 WL 1898704, 
at *4. See Overman v. Astrue, 546 F.3d 456, 464 (7th Cir. 2008). Collins contends that the 
four sedentary jobs identified by the VE are listed as light work in the DOT and that the 
DOT does not specify that any of them can be performed while changing positions at 
will.     
           
          We agree with Collins that there is an “apparent” and unresolved conflict 
between the VE’s testimony that Collins could find sedentary work as a food preparer, 
lobby attendant, assembler, or office helper, versus the DOT, which classifies food 
preparer and office helper as light work. See U.S. DEP’T. OF LABOR, DICTIONARY OF 
OCCUPATIONAL TITLES, 65038A, 239.567‐010, https://occupationalinfo.org/. Although the 
conflict was not identified at the hearing, it would have been obvious had the ALJ 
checked the DOT and it was incumbent on the ALJ to resolve it. See Pearson v. Colvin, 
810 F.3d 204, 205–06, 210–11 (4th Cir. 2015) (conflict was “apparent,” even though not 
No. 17‐3189                                                                             Page 6 
 
identified at hearing, when VE testified claimant could perform job despite not being 
able to reach but DOT classified job as requiring reaching).   
        
       But this oversight is not fatal because the DOT lists assembler positions that are 
sedentary, see, e.g., DOT 739.687‐066, 715.687‐114, 739.684‐094, and the VE estimated 
that 55,000 of these jobs allow changing position at will. (A.R. 83.) That is a significant 
number of jobs in the national economy, so any error would be harmless. See Brown 
v. Colvin, 845 F.3d 247, 255 (7th Cir. 2016) (failure to resolve apparent conflict not fatal 
when at least 5303 other appropriate jobs exist in the national economy).   
        
       Finally, Collins challenges the VE’s testimony by questioning whether those 
sedentary assembler jobs in fact allow a worker to change from sitting to standing at 
will. But Collins forfeited that challenge by not objecting at the hearing which, in any 
event, is not in “apparent” conflict with the DOT. See Brown, 845 F.3d at 254. Because 
the DOT does not specify whether jobs allow changing from sitting to standing, the 
VE’s testimony supplemented the DOT and did not conflict with it. See id.   
 
                                                                                  AFFIRMED